IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MOHAMMAD CROSBY,                       §
                                        §   No. 191, 2022
       Defendant Below,                 §
       Appellant,                       §
                                        §   Court Below–Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §
                                        §   Cr. ID No. 2004005242 (N)
       Appellee.                        §

                          Submitted: November 29, 2022
                          Decided:   December 8, 2022

                                   ORDER

      It appears to the Court that, on October 26, 2022, the Chief Deputy Clerk sent

a notice of brief delinquency to the appellant because he had not filed an opening

brief by the October 18, 2022 deadline set by the Court. On November 10, 2022,

the Chief Deputy Clerk issued a notice, sent by certified mail, directing the appellant

to show cause why this appeal should not be dismissed for his failure to file an

opening brief. The appellant received the notice on November 15, 2022. A timely

response to the notice to show cause was due by November 28, 2022. To date, the

appellant has not filed an opening brief or responded to the notice to show cause.

Dismissal of this action is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.


                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                    Justice




                                       2